DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to: RCE filed on 07/23/2021 and amendment filed on 06/21/2021 to application filed on 08/05/2020.
Claims 1-19 are pending claims.  Claims 1 and 10 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 10, these claims recite:
 “the web content” (line 5 of claim 1) and “the scripted web content” (line 6-7 of claim 10) render the claims are vague and indefinite, since only “web content delivery” (line 2 of claims 1 and 10) is mentioned in these claims;
“the Web server scripted regarding a choice” (line 6 of claim 1)  and “the Web server regarding a choice” (line 7 of claim 10) render the claims are vague and indefinite, since  it is not clear “the Web server scripted” and “the Web server” refer to what limitation in the claims;
“said classified users’ request” (line 8 of claim 1 and line 9 of claim 10) renders the claims are vague and indefinite, since it is not clear “said classified users’ request” refers to what limitation in the claims. There is insufficient antecedent basis for these limitations in the claim; and
“rendering, server-side, said modified document object model” (line 13 of claim 1 and line 14 of claim 10) renders the claims are vague and indefinite, since it is not clear “server side” means rendering said modified document object model at server-side or rendering said modified document object model generated by server-side.
Dependent claims 2-9, 11-19 are rejected for fully incorporating the dependencies of their base.
Regarding claim 9, this claim recites “wherein the step of executing the scripted objects associated with the scripted interactive elements further comprises executing and rendering at least one of said scripted interactive User Interface elements server-side before presenting it to a requesting user”. There is insufficient antecedent basis for these limitations in the claim.
Dependent claim 19 is rejected for fully incorporating the dependencies of its base.
Regarding claim 17, this claim recites “for classifying the requesting user” (lines 2-3 of claim 9) renders the claim is vague and indefinite, since it is not clear “the requesting user” refers to what limitation in the claim. There is insufficient antecedent basis for these limitations in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheretov et al., US 2014/0129920, in view of Kothari et al., US 2007/0061700.
Regarding independent claim 1, Sheretov teaches a computer implemented method for server-side rendering techniques in web content delivery, comprising:
identifying on a server-side an interactive User Interface element scripted for client-side execution, in an instance of a document object model (Sheretov, [0042], [0043], [0125]-[0127]; server identifies, in the DOM, URLs for user selects/accesses at slave browser);
accessing at least one rule defined for classifying users requesting the web content based on at least one network parameter from the Web server scripted regarding a choice of executing and rendering a scripted interactive user interface element server-side  (Sheretov, [0125]-[0127], [0140], table 1; when client device cannot directly access to restricted network based on geographical location of the client device, server rewrites the restricted network URLs to point to a proxy server that can access to the restricted network so that the server control the executing and rendering such URLs at server);
applying at least one rule to said classified users’ request regarding generating a modified document object model (Sheretov, [0045], [0125]-[0127]; modifying the DOM with rewritten URLs or based on user input);
accessing a server-side scripting engine (Sheretov, [0045], [0051], [0125]-[0127]; executing scripts at the server);
executing, by the accessed server-side scripting engine, the scripted interactive User Interface element to generate a modified document object model (Sheretov, [0045], [0051]; the server executes associated scripts to modify the DOM); and
presenting rendered modified document object model to the user’s browser (Sheretov, [0053]; reflecting the modified DOM to client browser for display to user).
However, Sheretov does not explicitly teach rendering, server-side, said modified document object model; and presenting the rendered modified document object model to the user’s browser.
Kothari teaches rendering, server-side, said modified document object model; and presenting the rendered modified document object model to the user’s browser (Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display)
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kothari’ teaching and Sheretov’s teaching to endering, server-side, said modified document object model, since the combination would have facilitated client browser to display the content of the webpage even if client browser’s ability cannot run the scripts or disable to run the scripts to generate the content as Kothari disclosed in [0011].
Regarding claim 2, which is dependent on claim 1, Sheretov teaches wherein the document object model further comprises a plurality of elements, where one or more of the plurality of elements is classified as a scripted interactive object executed client-side (Sheretov, [0041], [0128]-[0129]; DOM contains objects/elements for user selected; Kothari, abstract, fig.2; [0010]-[0011]; client-side script).
Regarding claim 3, which is dependent on claim 1, Sheretov teaches wherein the step of identifying an interactive user interface element scripted for client-side execution, in an instance of a document object model further comprises applying rules for identifying at least one of: an identifier, such as a script tag, within source code for a web page; and a call to a User Interface-constructing function (Sheretov, [0060], [0125]-[0127], [0140]; identifying and rewrite URLs and/or script tag within the webpage; Kothari, [0020]; script tag).
Regarding claim 4, which is dependent on claim 1, Sheretov teaches wherein the step of classifying the user as subject to the server-side rendering of scripted interactive elements comprises evaluating against rule set based on at least one of: a geographical location of a user; a class or capacity of a rendering device; a type of device used to access the application over the network; a type of connection used to access the application over the network; and a temporal restriction based on a Web server processing power utilization threshold (Sheretov, [0140], table 1; determining client access control decision based on geographical location of the client device; Kothari, [0011]; cannot run client-scripts).
Regarding claim 5, which is dependent on claim 3, Sheretov teaches wherein the at least one rule is applied to a complete document object model (Sheretov, [0067]; recursively rewriting URLs).
Regarding claim 6, which is dependent on claim 3, Sheretov teaches wherein the steps of applying the at least one rule and rendering the first modified scripted interactive User Interface element of the document object model are repeated for each element of the document object model to which one or more of said rules is determined as being applicable (Sheretov, [0067]; recursively rewriting URLs whole DOM).
Regarding claim 7, which is dependent on claim 3, Sheretov teaches further comprising rendering the document object model in an unmodified form if the at least one rule of identifying a user as subject to the server-side rendering of scripted interactive User Interface elements is not applicable to at least one scripted element within the document object model (Sheretov, [0059], [0064]; rewriting only URLs pointing to content not directly accessible to the client device).
Regarding claim 8, which is dependent on claim 1, Sheretov teaches wherein the presenting the rendered modified document object model to the user’s browser presenting the rendered modified document object model comprises at least one of: the modified document object model; an unmodified document object model; and a document object model defining a complete web page (Sheretov, [0053]; reflecting the modified DOM to client browser for display to user’s browser; Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display).  The same rationale of claim 1 is incorporated herein.
Regarding claim 9, which is dependent on claim 1, Sheretov teaches wherein the step of executing the scripted objects associated with the scripted interactive elements further comprises executing and rendering at least one of said scripted interactive User Interface elements server-side before presenting it to a requesting user (Sheretov, [0045], [0051], [0053]; server modifies DOM at server before sending to client; Kothari, abstract, fig.2; [0010]-[0011]; when client cannot run the client-scripts in a webpage, server executes client-script to modify a DOM of the webpage to include content generated from the client-scripts, renders the modified DOM and provides the content of the web page to client for display). The same rationale of claim 1 is incorporated herein.
Claims 10-16, 18-19 are for a computer product embodied on a computer readable storage medium comprising computer code for performing the method of claims 1-6, 7-9 respectively and are rejected under the same rationale.
Regarding claim 17, which is dependent on claim 13, Sheretov teaches further comprising rendering the document object model in an unmodified form if the at least one rule for classifying the requesting user as subject to server-side execution of scripted interactivity User Interface elements does not match upon evaluation (Sheretov, [0045], [0051], [0053], [0059]; [0125]-[0127], [0140], table 1; modified the DOM when the user cannot directly access the restrict network; Kothari, abstract, fig.2; [0010]-[0011]; modifying and rendering the DOM at server-side only when client cannot run the client-scripts in a webpage).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walters et al., US 20160140338, [0017], [0023] teaches rules for classified users to modify DOM.
Zhu et al., US 2012/0260157, [0024] teaches server rendering performs rendering of eac visible DOM element on a virtual display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177